Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 1
                                                       1 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 2
                                                       2 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 3
                                                       3 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 4
                                                       4 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 5
                                                       5 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 6
                                                       6 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 7
                                                       7 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 8
                                                       8 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 9
                                                       9 of
                                                         of 23
                                                            23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 10
                                                       10 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 11
                                                       11 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 12
                                                       12 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 13
                                                       13 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 14
                                                       14 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 15
                                                       15 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 16
                                                       16 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 17
                                                       17 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 18
                                                       18 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 19
                                                       19 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 20
                                                       20 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 21
                                                       21 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 22
                                                       22 of
                                                          of 23
                                                             23
Case
Case 5:18-cv-00920-G
     5:18-cv-00920-G Document
                     Document 88-2
                              49-9 Filed
                                   Filed 09/06/19
                                         06/03/19 Page
                                                  Page 23
                                                       23 of
                                                          of 23
                                                             23
